Opinion filed November 14, 2013




                                       In The


        Eleventh Court of Appeals
                                     __________

                              No. 11-13-00287-CR
                                  __________

                       CURTIS METCALF, Appellant

                                          V.

                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 259th District Court
                                  Jones County, Texas
                           Trial Court Cause No. 010785


                     MEMORANDUM OPINION
      Curtis Metcalf, Appellant, filed a pro se notice of appeal in this case. In a
letter dated October 30, 2013, this court notified the parties that the trial court had
certified that Appellant has no right of appeal in this case.           See TEX. R.
APP. P. 25.2(a)(2), (d).   We requested that Appellant respond on or before
November 14, 2013, and show grounds to continue the appeal. Appellant has
responded but has not shown grounds upon which this court is authorized to
continue the appeal.
      The clerk’s record indicates that Appellant entered into a plea agreement
with the State, that Appellant pleaded guilty to the offense of assault on a public
servant, and that the trial court assessed punishment pursuant to the terms of the
plea agreement. Thus, the trial court’s certification—reflecting that Appellant has
no right of appeal—is supported by the record and is not defective. See Dears v.
State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Appellant’s appeal is therefore
prohibited by Rule 25.2, and pursuant to Rule 25.2(d), we must dismiss the appeal
without further action. Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.
2006).
      Accordingly, this appeal is dismissed.


                                                   PER CURIAM


November 14, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2